DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 21 October 2021:
	Claims 1, 7, 9-10, 13, 15 and 20 are amended.
	Claims 2, 4-6, 8, 16, 19 and 21 are canceled.
	Claims 1, 3, 7, 9-15, 17-18, 20 and 22-24 are pending.



Allowable Subject Matter
Claims 1, 3, 7, 9-15, 17-18, 20 and 22-24 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for a cryptographic device having physical unclonable function. Some embodiments are directed to an electronic cryptographic device arranged to determine a cryptographic key. The cryptographic device can include a physically unclonable function (PUF) arranged to produce a first noisy bit string during the enrollment phase and a second noisy bit string during the reconstruction phase, and a statistical unit arranged to execute a statistical test for verifying correct functioning of the physical unclonable function.

The closest prior art are as follows:

Wallrabenstein (U.S. PGPub. 2017/0063559) discloses techniques for an authentication system and device including physical unclonable function (PUF) and threshold cryptography comprising: a PUF device having a PUF input and a PUF output and constructed to generate, in response to the input of a challenge, an output value characteristic to the PUF and the challenge. However, unlike the instant invention, Wallrabenstein does not disclose “wherein the helper data creating unit is configured to: select a series of repetition code words of an error correcting repetition code, and exclusive-or (XOR) each repetition code word of the series with a corresponding part of the first noisy bit string, thus obtaining at least part of the helper data; wherein the statistical test includes: for each repetition code word of the series of repetition code words, determining a Hamming weight of the exclusive-or of the repetition code word and the corresponding part of the first noisy bit string, and determining from the determined Hamming weights if the bias of the physical unclonable function is within the allowable bias range.”

GERARD LINNARTZ (U.S. PGPub. 2017/0093576) discloses techniques for a biometric verification device arranged to compare a reference hash with a verification bit string obtained from a biometric, the biometric verification device comprising: a candidate bit string generator arranged to generate candidate bit strings from the verification bit string and error probabilities, a hash unit arranged to apply a cryptographic hash function to said generated candidate bit strings to obtain candidate hashes, a comparison unit arranged to verify if a candidate hash generated by the hash unit matches a reference hash. However, unlike the instant invention, Linnartz does not disclose “wherein the helper data creating unit is configured to: select a series of repetition code words of an error correcting repetition code, and exclusive-or (XOR) each repetition code word of the series with a corresponding part of the first noisy bit string, thus obtaining at least part of the helper data; wherein the statistical test includes: for each repetition code word of the series of repetition code words, determining a Hamming weight of the exclusive-or of the repetition code word and the corresponding part of the first noisy bit string, and determining from the determined Hamming weights if the bias of the physical unclonable function is within the allowable bias range.”

Kuipers et al. (U.S. PGPub. 2012/0204023) discloses techniques for a distribution system comprising a server and a computing device. During an enrollment phase, the computing device obtains a first response from an integrated physically unclonable function integrated in the computing device. The system comprises an enrollment module for determining helper data from a decryption key and the first response to enable later reconstruction of the decryption key form the helper data and a second response obtained from the physically unclonable function. However, unlike the instant invention, Kuipers does not disclose “wherein the helper data creating unit is configured to: select a series of repetition code words of an error correcting repetition code, and exclusive-or (XOR) each repetition code word of the series with a corresponding part of the first noisy bit string, thus obtaining at least part of the helper data; wherein the statistical test includes: for each repetition code word of the series of repetition code words, determining a Hamming weight of the exclusive-or of the repetition code word and the corresponding part of the first noisy bit string, and determining from the determined Hamming weights if the bias of the physical unclonable function is within the allowable bias range.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1, 3, 7, 9-15, 17-18, 20 and 22-24 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433